Citation Nr: 0809895	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  02-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for service-
connected left cheek scar.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981, October 1982 to October 1986, and March 1987 to March 
1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2003, in May 2006, and in February 2007, the Board 
remanded the remaining issue on appeal for development. The 
case has been returned to the Board for further review.


FINDING OF FACT

The veteran's service-connected left cheek scar does not 
exhibit any one of the characteristics of disfigurement and 
does not cause more than slight disfigurement of the head, 
face, or neck.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
service-connected left cheek scar are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In this case, the appeal arises from an August 1999 rating 
decision that granted service connection and assigned an 
initial noncompensable rating, using Diagnostic Code 7800, 
for right cheek laceration, effective from April 1999.  In 
his testimony before the Board in April 2002 and again at a 
VA examination in April 2004, the veteran reported that his 
right cheek, rather than his left cheek, had been scarred.  
Consequently, a September 2004 rating decision changed the 
service-connected disability to "scar on the left zygoma, 
secondary to trauma (previously evaluated at laceration, 
right cheek)."  The noncompensable evaluation under 
Diagnostic Code 7800 was continued.

The rating schedule for the skin was revised effective from 
August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  
Previously, 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfiguring scars of the head, face or neck, provided a 50 
percent schedular evaluation where there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or bilateral disfigurement. A 30 percent evaluation 
was provided for severe disfigurement especially if there is 
a marked and unsightly deformity of the eyelids, lips or 
auricles. A 10 percent evaluation was provided for moderate 
disfigurement. A noncompensable rating was provided for 
slight disfigurement. When, in addition to tissue loss and 
cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent under Code 7800 might 
be increased to 80 percent.

Currently, under Diagnostic Code 7800, a 10 percent 
evaluation is warranted for scars of the head, face, and neck 
when there is one characteristic of disfigurement. A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement. A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement. An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are: a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch 
(0.6 cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, and skin indurated 
and inflexible in an area exceeding six square inches. Also, 
in Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

In this case, service connection was granted on the basis of 
the service medical records; a VA examination was not 
scheduled.  A VA examination concerning the scar was 
conducted in April 2004.  The Board attempted to obtain 
another VA examination.  One was scheduled in April 2007; 
however, the veteran did not report for the examination.  A 
report of contact dated in March 2007 states that the 
veteran's wife telephoned in response to the letter 
scheduling the examination to say that she did not want VA to 
bother her husband any more.  The VA employee asked to speak 
to the veteran and, when the employee identified himself to 
the veteran, the veteran stated that he did not wish to speak 
to the VA employee and hung up the telephone.  Consequently, 
there is only one report of VA examination of the scar.  The 
veteran has not reported any treatment records concerning the 
scar.  Moreover, he did not report any problems concerning 
the scar in either the April 2002 or the March 2006 hearing 
before the Board.

The report of the April 2004 VA examination describes the 
scar on the left zygoma as superficial, barely perceptible, 
and measuring 0.4 cm by 0.2 cm.  It is hypopigmented.  It is 
not painful.  It is not adherent to underlying tissue.  There 
is no texture change; no elevation or depression of the 
surface contour; no inflammation, edema, or keloid formation; 
no gross distortion or asymmetry of any facial features; and 
no induration or inflexibility.  The report stated that 
"limitation of motion and limitation of function is caused 
by the scars," but does not specify the limitation.  The 
examination report includes a color photograph in which there 
is no obvious scar.  

The Board concludes that the totality of the evidence is 
against assignment of a compensable disability evaluation for 
this service-connected disability.  None of the 
characteristics of disfigurement listed in note 1 of 38 
C.F.R. § 4.118, Diagnostic Code 7800 are shown.  Similarly, 
using the former rating criteria, more than slight 
disfigurement of the head, face, or neck is not shown.  
Although the April 2004 VA examination report appears to 
report that limitation of motion and/or function is due to 
this scar, such limitation is not described, and the veteran 
himself indicated that he had no problem due to the scar in 
his testimony before the Board in April 2002.  In the absence 
of any disfigurement due to the scar, the Board concludes 
that a compensable rating is not in order for the scar of the 
left cheek.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The unfavorable RO decision that is the basis of this appeal 
was already decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
received.   

In March 2004, the veteran was given a letter substantially 
complying with the basic notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was also 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim) in a March 
2007 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Some of the specific requirements of the Vazquez-Flores 
notice were included in the notice provided in the March 2007 
letter.  And the veteran was given the specific rating 
criteria applicable to the disability at issue in the 
statement of the case and supplements thereto, so he had 
actual notice of the rating criteria.  Although not every one 
of the very specific requirements listed in Vazquez-Flores 
have been met, the veteran has been given the essential 
notice of how his disability is rated, what is needed to 
support a higher rating, and whether he or VA is responsible 
for providing the needed evidence.  The Board, therefore, 
concludes that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been essentially met 
in this instance.

The Board also concludes that the duty to assist the claimant 
in substantiating the claim has also been met.  The veteran 
has not reported the existence of any additional evidence 
that would support his claim.  He has been given a VA 
examination, and another one was scheduled, but he failed to 
appear for the examination.  


ORDER

A compensable initial rating for service-connected left cheek 
scar is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


